Case 5:20-cv-05001-PKH Document 33                     Filed 02/11/21 Page 1 of 2 PageID #: 295




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

JOVAN HARTLEY                                                                             PLAINTIFF

v.                                      No. 5:20-CV-05001

CONAGRA BRANDS, INC.                                                                    DEFENDANT

                                      OPINION AND ORDER

        Defendant filed a motion (Doc. 29) for summary judgment and a brief (Doc. 30) and

statement of facts (Doc. 31) in support. No response has been filed and the deadline to respond

has passed. 1 Facts set out in the statement of facts that are material to this litigation are undisputed

for purposes of this motion. Fed. R. Civ. P. 56(e)(2); W.D. Ark. R. 56.1(c).

        Plaintiff alleges Defendant unlawfully discriminated against her on the basis of her sex and

race and retaliated against her for engaging in protected conduct. With respect to Plaintiff’s federal

civil rights employment discrimination claims, Defendant has articulated legitimate

nondiscriminatory reasons for termination of Plaintiff’s employment: Plaintiff had a history of

insubordination, violations of company policy, and disagreements with her coworkers. The record

reflects undisputed evidence to support these reasons and Plaintiff has submitted no evidence or

argument that the reasons are pretextual. Defendant has carried its burden on a motion for

summary judgment, and Plaintiff’s federal civil rights claims will be dismissed with prejudice.

Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971, 973 (8th Cir. 1994) (explaining burdens on a

motion for summary judgment in employment discrimination action and affirming dismissal where




        1
         Plaintiff has also allowed the deadline to file pretrial disclosure sheets pass without filing
anything. Because the Court is dismissing Plaintiff’s complaint on the basis of the motion for
summary judgment, it declines to consider whether dismissal for failure to prosecute under Federal
Rule of Civil Procedure 41(b) is appropriate.
                                                   1
Case 5:20-cv-05001-PKH Document 33                    Filed 02/11/21 Page 2 of 2 PageID #: 296




a plaintiff did not produce evidence that could support a reasonable inference that a defendant’s

nondiscriminatory reasons for adverse action were pretext for unlawful discrimination).

       Plaintiff’s remaining claims are state law civil rights, breach of contract, and promissory

estoppel claims. The Court’s jurisdiction over these claims is conferred by 28 U.S.C. § 1367.

Because the Court is dismissing those claims over which it has original jurisdiction prior to a trial

on the merits, it declines to exercise jurisdiction over the state law claims, which will be dismissed

without prejudice. 28 U.S.C. § 1367(c)(3); Keating v. Neb. Pub. Power Dist., 660 F.3d 1014,

1018-19 (8th Cir. 2011).

       IT IS THEREFORE ORDERED that Defendant’s motion for summary judgment (Doc. 29)

is GRANTED. Plaintiff’s federal civil rights claims are DISMISSED WITH PREJUDICE.

Plaintiff’s remaining state law claims are DISMISSED WITHOUT PREJUDICE. Judgment will

be entered separately.

       IT IS SO ORDERED this 11th day of February, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  2
